Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 04/21/2022.
Claims 8 and 9 have been added.
Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-9 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190104196 to Li et al. (hereinafter “Li”), and further in view of U.S. Patent Application Publication No. 20190348158 to Livesay et al. (hereinafter “Livesay”).
As to claim 1, Li teaches a blockchain-based consent management system comprising (par. 0009-0014): 
At least one memory device storing instructions; at least one processing device communicatively coupled to the at least one memory device, wherein the at least one processing device executes the instructions to configure and operate (par. 0366-0373):
 a webserver subsystem to receive and handle authorized web user requests for access to and/or transactions corresponding to consent data for a blockchain, the webserver subsystem comprising a blockchain subsystem interface (Fig. 1, 8B, par. 0071, 0082, 0090-0093, 0272-0275, webserver subsystem, authorization on user access, blockchain subsystem interface and consent/endorsement policy); 
a blockchain subsystem defining a channel having at least two organizations, corresponding chaincode and an endorsement policy, each of the at least two organizations having at least one peer, each of the at least one peer maintaining a blockchain copy, the blockchain subsystem comprising an orderer in communication with the blockchain subsystem interface (par. 0051-0053, 0065-0066, 0071, 0082, 0090-0093, 0161-0177, organizations with their own replicated copy of the ledger).
Li does not explicitly teach an access control list (ACL) associated with the channel and implementing a consent expiry check to block access to a consent after a respective expiry date as claimed.
Livesay teaches an access control list (ACL) associated with the channel and implementing a consent expiry check to block access to a consent after a respective expiry date (Fig. 1F, par. 0066-0077, ACL such as Consent Directive Ledger comprising information related to access permission and expiry status.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Livesay because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Livesay would allow Li to protect personal and privacy information of users (Livesay, par. 0001-0015).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Li and Livesay teaches the blockchain-based consent management system of claim 1, wherein the blockchain subsystem and the webserver subsystem communicate such that authorized requests for transactions for the blockchain cause the webserver subsystem to generate transaction proposals to be routed via the blockchain subsystem interface to the channel peers of the blockchain subsystem for individual endorsement, to receive endorsement responses from the peers, and to, in the event the endorsement responses collectively satisfy the endorsement policy, transmit the endorsed transactions to the orderer for inclusion in an additional block of the blockchain, wherein the orderer is configured to cause the additional block to be stored in each of the peers' blockchain copy (par. 0051-0053, 0065-0066, 0071, 0082, 0090-0093, 0161-0177, 0272-0275, organizations with their own replicated copy of the ledger, comprising webserver subsystem, authorization on user access, blockchain subsystem interface and consent/endorsement policy).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Li and Livesay teaches the blockchain-based consent management system of claim 1, wherein the webserver subsystem is in communication with a certificate authority (par. 0090, 0127, 0348-0350, fabric-CA server provided the membership service for fabric).
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Li and Livesay teaches the blockchain-based consent management system of claim 1, wherein the system provides authorized users with the ability to search and view consent data by at least an expiry date parameter, wherein the expiry date parameter is a date on which a respective consent, previously given, will expire (Livesay, Fig. 1F, 2D, par. 0066-0077, 0085, 0094, search and view consent data, include expiry status).
As to claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination of Li and Livesay teaches blockchain-based consent management system of claim 1, wherein the system enables an authorized user to update a status of a consent, wherein a status of a consent may be updated to an expired status (Livesay, Fig. 1F, 2D, par. 0066-0077, 0085, 0094, update status of a consent such as revoke or withdraw of consent).

Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Livesay, and further in view of U.S. Patent Application Publication No. 20120254443 to Yohei Ueda (hereinafter “Ueda”.)
As  to claim 4,  the rejection of claim 1 is hereby incorporated by reference, the combination of Li and Livesay teaches the blockchain-based consent management system of claim 1. The combination of Li and Livesay does not explicitly teach wherein the webserver subsystem comprises a first auto-scaling group in communication with a second auto-scaling group via a request queue, wherein the first auto-scaling group lodges requests corresponding to user requests in the request queue for consumption by the second auto-scaling group as claimed.
Ueda teaches wherein the webserver subsystem comprises a first auto-scaling group in communication with a second auto-scaling group via a request queue, wherein the first auto-scaling group lodges requests corresponding to user requests in the request queue for consumption by the second auto-scaling group (par. 0057-0060, load balancing including scale-up number of servers based on amount of traffic to be transferred from sorry server 124 to server 120.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Li and Livesay with the teaching of Ueda because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Ueda would allow combination of Li and Livesay to facilitate “auto-scaling mechanism capable of increasing the server size in response to even a sudden unexpected change in demand” (Ueda, par. 0001-0010).
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Li, Livesay and Ueda teaches the blockchain-based consent management system of claim 4, wherein the first auto-scaling group comprises one or more Node JS webservers having user interface and application middleware components (par. 0054-0057, 0217, 0273-0276, 0369, webserver and middleware components).
As to claim 6, the rejection of claim 4 is hereby incorporated by reference, the combination of Li, Livesay and Ueda teaches the blockchain-based consent management system of claim 4, wherein the second auto-scaling group comprises one or more Node JS webservers having instances of a hyperledger fabric interface (par. 0054-0057, 0150 -0160, 0217, instances of a hyperledger fabric interface such as “configuration files and deployment functions deploy, initiate generate, update and get configurations about the applications include peers, orderers, CA servers and chaincode when deploy or update the applications. These functions reside at both BCS console (in Node.js) and fabric containers (peer/orderer/chaincode container). The functions will get/update configurations as requested from UI, and call SDK APIs to activate the configuration changes when needed”).
As to claim 7, the rejection of claim 4 is hereby incorporated by reference, the combination of Li, Livesay and Ueda teaches the blockchain-based consent management system of claim 4, wherein the webserver subsystem further comprises load balancing components for routing the user requests to webserver instances in the first auto-scaling group (Fig. 2, par. 0011, 0075, 0094, 0107, 0121, 0267, 0268, i.e. “FIG. 2 illustrates a gateway for a Blockchain Cloud Service system in accordance with an embodiment. As shown in FIG. 2, End User 200 interacts with an application adapter 202 for authentication and authorization using HTTPS. The application adapter 202 accesses the Public Cloud 210 using HTTPS to a LBaaS, such as CloudGate 212 (i.e., a LBaaS). Load balancing as a service (LBaaS) is performed for incoming transactions”).
Alternative Rejection
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190104196 to Li et al. (hereinafter “Li”), U.S. Patent Application Publication No. 20190348158 to Livesay et al. (hereinafter “Livesay”), and further in view of U.S. Patent Application Publication No. 20100121833 to Michael Johnston (hereinafter “Johnston”).
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Li and Livesay teaches the blockchain-based consent management system of claim 1. 
Johnston further teaches wherein the system provides authorized users with the ability to search and view consent data by at least an expiry date parameter, wherein the expiry date parameter is a date on which a respective consent, previously given, will expire (par. 14, 15, 20-22, 0149-0151, search, sort and view data based on metadata information, including consent data and expiry date).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Li and Livesay with the teaching of Johnston because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Johnston would allow combination of Li and Livesay to facilitate “combination of few or all elements (a) searching, (b) matching, (c) matching engine, (d) matching robustness, (d) risk management, (e) meta-information, (f) work queuing, (g) pull button menu or and (h) push button menu” (Johnston, par. 0001-0014).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168